          Case 6:20-cv-00583-ADA Document 14 Filed 07/31/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                   §
   BRAZOS LICENSING AND                          §
   DEVELOPMENT,                                  §   CIVIL ACTION NO. 6:20-cv-583-ADA
                                                 §
           Plaintiff,                            §          JURY TRIAL DEMANDED
                                                 §
   v.                                            §
                                                 §
   GOOGLE LLC,                                   §
                                                 §
           Defendant.                            §
                                                 §

                          NOTICE OF APPEARANCE OF COUNSEL

        Please take notice that attorney Jeffrey Huang of the law firm ETHERIDGE   LAW GROUP,

PLLC appears as counsel of record for Plaintiff WSOU INVESTMENTS, LLC d/b/a BRAZOS

LICENSING AND DEVELOPMENT. Mr. Huang hereby requests that all notices required to be

given, and all papers required to be served in the above-entitled and numbered cause, be copied

to and served upon him.


Dated: July 31, 2020                       Respectfully submitted,

                                           /s/ Jeffrey Huang
                                           Jeffrey Huang
                                           California State Bar No. 266774
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (817) 470-7249
                                           Facsimile: (817) 887-5950
                                           jeff@etheridgelaw.com
         Case 6:20-cv-00583-ADA Document 14 Filed 07/31/20 Page 2 of 2


                              CERTIFICATE OF SERVICE



       I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on July 31, 2020.




                                                /s/ Jeffrey Huang
                                                Jeffrey Huang
